Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 20 and 25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by PCT Publication WO 2012/023402 (see the translation, Abstract and paragraphs 0016-0017, 0023, 0027, 0036-0043 and 0062; Fig. 1; Figs. 4 and 6).
PCT -402 (see Figs. 4 and 6) discloses the instant method for producing a microlens using an etching process in which a second organic film having a lens shape (58) is formed on a first organic film (54) formed on a substrate (52), the microlenses being formed on the first organic film by etching the first organic film (54) using the second organic film (55)  as a mask using a first processing gas (see Abstract) to transfer the lens shape of the second organic film to the first organic film and a surface treatment process of smoothing the surface of the microlens formed on the first organic film—see paragraphs 0017 and 0023 of the translation.  The apparatus of instant claim 25 is shown in Fig. 1, with a chamber (12), a mounting table (14), a gas supplier (13), a plasma generator (15) and a controller (see paragraph 0027) that would be configured to perform the method of claim 11.  It should be noted that the ability of the controller to perform a method is submitted to be inherent in the apparatus.  In the instant case, .  
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT Publication WO 2012/023402 in view of Kushibiki et al 2011/0065049 (see paragraphs 0069-0071).
PCT -402 discloses the basic claimed method and apparatus as set forth in paragraph 1, supra, the primary reference essentially lacking a teaching of a trimming process using an oxygen gas and perhaps a clear teaching of depositing a predetermined film on the surface of the microlens formed on the first organic film.  Concerning the latter, the primary reference (see paragraphs 0042 and 0043) does teach that the etching step employs a mixed gas including an etching gas and a deposition gas.  It is submitted that the deposition gas would have been used in a manner to deposit a uniform film on the etched microlens or otherwise the optical properties of the microlens would be compromised.  Concerning the former, Kushibiki et al teaches that a trimming process to selectively shape structures lithographically formed on a substrate is well known in 
3.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742